
	
		I
		112th CONGRESS
		1st Session
		H. R. 1649
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Sarbanes (for
			 himself, Mr. Van Hollen, and
			 Mr. Moran) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To amend the Chesapeake Bay Initiative Act of 1998 to
		  provide for the continuing authorization of the Chesapeake Bay Gateways and
		  Watertrails Network.
	
	
		1.Short titleThis Act may be cited as the
			 Chesapeake Bay Gateways and
			 Watertrails Network Continuing Authorization Act.
		2.Authorization of
			 appropriationsSection 502 of
			 the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law
			 105–312) is amended by striking subsection (c) and inserting the
			 following:
			
				(c)Authorization of
				appropriationsThere are authorized to be appropriated such sums
				as are necessary to carry out this
				section.
				.
		
